Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment filed February 28, 2022, claims  16, 18, 20, 21, 23, 25-26, 28 and 30  has been amended, claims 17, 22 and 27 has been cancelled, and claims 16, 18-21, 23-26, and 28-30 are currently pending for examination.   

Response to Arguments
Regarding Specification objection applicant’s arguments, see page 5 paragraph 3, filed February 28, 2022, with respect to claims 20, 25 and 30 have been fully considered and are persuasive.  The Specification objection of claims 20, 25 and 30 have been withdrawn. 
Regarding 35 U.S.C. 112 first paragraph applicant’s arguments, see page 5 paragraph 4, filed February 28, 2022, with respect to claims 20, 25 and 30 have been fully considered and are persuasive.  The 35 U.S.C. 112 first paragraph rejection of claims 20, 25 and 30 have been withdrawn. 
Regarding 35 U.S.C. 103 applicant’s arguments, see page 5 paragraph 5, filed February 28, 2022, with respect to claims 16, 19, 21, 24, 26 and 29 have been fully considered and are not persuasive.   

Regarding claim 1, the applicant first argued that, see page 4 paragraph 3 – page 7 paragraphs 3, “ … For example, FIG. 24 above shows that LTB fails at the SSB index #0 and the SSB index #1 within the SSB burst set #N. In this case, the SSB PO and the SSB P1 are not transmitted at corresponding SSB indexes #0 and #1. Then, since LTB success at the SSB index #2 and the SSB index #3, the SSB P2 and the SSB P3 are transmitted at the SSB index #2 and the SSB index #3. In the claimed invention, after transmitting SSBs P2 and P3, the SSB PO and the SSB P1 are transmitted at the SSB index #4 and the SSB index #5 within the same SSB burst set #N. That is, the transmission order of SSBs is changed in the claimed invention. Further, the information on the cyclic pattern includes information on such changing in the transmission order. 
On page 8 of the outstanding office action, the Examiner admitted that the combination of Applicant respectfully disagrees with the Examiner's characterization of Li. Applicant respectfully submits that Li cannot alleviate the defects of Ericsson and Huawei because Li also fails to the above-emphasized feature of amended claim 16, such as the information on the cyclic pattern. 
For example, the Examiner pointed paragraphs [0127] and [0131] and alleged that Li teaches the claimed cyclic pattern in the pointed paragraphs. The pointed paragraphs [0127] and [0131] merely discloses as follows. … As described above, Li might teach about shifting of the SSB transmission. In particular, Li clearly teaches shifting the bundled SSB without changing the SSB index order within the bundled SSB transmission when the LBT fails. Such teaching of Li is patentably different from the above-emphasized feature of amended claim  16.  That is, Li's SSB transmission shifting is not equivalent to the cyclic pattern. Unlike Li, the SSB index order is changed within the SSB burst set (e.g., bundled SSB transmission), and the information on the cyclic pattern includes the information thereof. 
Therefore, Li cannot makeup the defects of Ericsson and Huawei because Li also fails to teach the above-emphasized feature of amended claim 16, such as "... wherein the transmission interval information includes information about a cyclic pattern for transmitting an SSB which is not transmitted at an SSB index where the LBT fails after an SSB transmitted at an SSB index where the LBT succeeds, in the SSB burst set." 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., In the claimed invention, after transmitting SSBs P2 and P3, the SSB PO and the SSB P1 are transmitted at the SSB index #4 and the SSB index #5 within the same SSB burst set #N. That is, the transmission order of SSBs is changed in the claimed invention. Further, the information on the cyclic pattern includes information on such changing in the transmission order) are not In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In response to applicant's argument, the examiner respectfully disagrees with the argument above.  See Section 6 below, the above features/description regarding Fig.24, seems to be missing for the detail description.
	Regarding amended claim 16, Ericsson teaches, receiving configuration information about a synchronization signal block (SSB) burst set in the unlicensed band (see Figs.1-4, pages 2-4, an SSB burst set for an unlicensed operation is defined in an unlicensed frequency band, and information indicating which SSB burst configuration is used is transferred to a UE; and the positions of actually transmitted SSBs are signaled); receiving information about a transmission interval in which an SSB is transmitted in the SSB burst set (see pages 1-2, the positions of transmitted SSBs can be informed (the positions are signaled) for helping connected/idle mode measurement or helping a UE to receive data/control signals in unused SS blocks); Huawei teaches receiving information about a transmission interval in which an SSB is transmitted in the SSB burst set based on a result of a listen before talk (LBT) for the unlicensed band; and detecting the SSB in the SSB burst set based on the transmission interval information (see pages 1-2, a delay occurs since transmission of SS/PBCH block is blocked due to LBT failure in an unlicensed band, and, when the LBT failure occurs, the transmission of the block is shifted in time domain until LBT succeeds in order to enhance the transmission of the block, and the shifted transmission of the block is constrained within an SS burst set window), and Li teaches wherein transmission interval information includes information about a cyclic pattern in which an SSB not transmitted at an SSB index where the LBT fails is transmitted after an SSB transmitted at an SSB index where the LBT succeeds, in the SSB burst set (see Fig.5, para. 0127, 0131, the possible SSB transmission location may be determined based on the resolution of the offset and may be predefined in the spec or may be configured in the STTC. This assumes SSB 0 is configured to be transmitted at symbol 4 of slot 1. If the offset is the number of SSB locations, the first possible SSB transmission location determined by the offset resolution and iterations of LBT process after the initial LBT failure for the bundled SSB may be shifted by one SSB location and transmitted. In other words, the SSB 0 is transmitted on the location supposed to transmit for SSB1, the SSB 1 is transmitted on the location supposed to transmit SSB 2, etc. The offset will be the SSB index difference between the schedule SSB index and the actual transmitted SSB index, clearly teaches receiving information about a transmission interval in which an SSB is transmitted in the SSB burst set based on a result of a listen before talk (LBT) for the unlicensed band and detecting the SSB based on the interval).  

Objection to the Specification
The specification is objected to for failure to provide any detail description for Figure 24.  
Although, paragraph 35 of Brief Description of Drawings has Fig. 24 listed. The Detail Description fails to provide any description or reference to Fig.24.

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claims 16, 19, 21, 24, 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson (SS Burst Set Composition, R1-1706008, 03-2017), in view of Huawei (Initial access in NR unlicensed, R1-1805920, 05-2018) and further in view of Li et al (US Provisional 62/669613 (herein under prov613), and published as US Pub. No.:2021/0051683).

As per claim 16, Ericsson disclose A method for performing wireless communication by a user equipment (UE) in an unlicensed band (see section 2.5, unlicensed operation differentiate from licensed operation because any unlicensed frequency bands are known a priori to the UE {a user equipment (UE) in an unlicensed band}, Known unlicensed frequency bands => separate SSBs, SSB bursts and SSB burst sets should be defined for unlicensed operation), the method comprising:
receiving configuration information about a synchronization signal block (SSB) burst set 5in the unlicensed band (see Figs.1-4, pages 2-4, an SSB burst set for an unlicensed operation is defined in an unlicensed frequency band, and information indicating which SSB burst configuration is used is transferred to a UE; and the positions of actually transmitted SSBs are signaled); 
receiving information about a transmission interval in which an SSB is transmitted in the SSB burst set (see pages 1-2, the positions of transmitted SSBs can be informed (the positions are signaled) for helping connected/idle mode measurement or helping a UE to receive data/control signals in unused SS blocks);

Although Ericsson disclose receiving information about a transmission interval in which an SSB is transmitted in the SSB burst set;

Ericsson however does not explicitly disclose receiving information about a transmission interval in which an SSB is transmitted in the SSB burst set based on a result of a listen before talk (LBT) for the 

Huawei however disclose receiving information about a transmission interval in which an SSB is transmitted in the SSB burst set based on a result of a listen before talk (LBT) for the unlicensed band; and detecting the SSB in the SSB burst set based on the transmission interval information (see pages 1-2, a delay occurs since transmission of SS/PBCH block is blocked due to LBT failure in an unlicensed band, and, when the LBT failure occurs, the transmission of the block is shifted in time domain until LBT succeeds in order to enhance the transmission of the block, and the shifted transmission of the block is constrained within an SS burst set window).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of determining that the UE has encountered an out of service (OOS) on the serving cell, as taught by Huawei, in the system of Ericsson, so as to enable initial access procedure in NR unlicensed band, which includes: SS/PBCH block transmission in both time and frequency domain, channel access mechanism for SS/PBCH block, PRACH design and procedure, see Huawei, sections 1 and 2.

10The combination of Ericsson and Huawei however does not explicitly disclose wherein the transmission interval information includes information about a cyclic pattern in which an SSB not transmitted at an SSB index where the LBT fails is transmitted after an SSB transmitted at an SSB index where the LBT succeeds, in the SSB burst set.  

Li however disclose wherein transmission interval information includes information about a cyclic pattern in which an SSB not transmitted at an SSB index where the LBT fails is transmitted after an SSB transmitted at an SSB index where the LBT succeeds, in the SSB burst set (see Fig.5, para. 0127, 0131, the possible SSB transmission location may be determined based on the resolution of the offset and may be predefined in the spec or may be configured in the STTC. This assumes SSB 0 is configured to be 4 of slot 1. If the offset is the number of SSB locations, the first possible SSB transmission location determined by the offset resolution and iterations of LBT process after the initial LBT failure for SSB 0 is at symbol 8 of slot 0. The second possible SSB transmission location for SSB 0 is at symbol 4 of slot 1, etc. An exemplary embodiment is shown in FIG. 8. The LBT may fail at symbol 3 in slot 0 but succeed at symbol 7 in slot 0. In this scenario, the bundled SSB may be shifted by one SSB location and transmitted. In other words, the SSB 0 is transmitted on the location supposed to transmit for SSB1, the SSB 1 is transmitted on the location supposed to transmit SSB 2, etc. The offset will be the SSB index difference between the schedule SSB index and the actual transmitted SSB index, see also prov623, Fig.5, para. 0123).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein transmission interval information includes information about a cyclic pattern in which an SSB not transmitted at an SSB index where the LBT fails is transmitted after an SSB transmitted at an SSB index where the LBT succeeds, in the SSB burst set, as taught by Li, in the system of Ericsson and Huawei, so as to improve the reliability of SSB transmission in NR-U, see Li, paragraphs 7-8.

As per claim 22, claim 22 is rejected the same way as claim 17.
As per claim 27, claim 27 is rejected the same way as claim 17.

As per claim 19, the combination of Ericsson, Huawei and Li disclose the method of claim 16.

Ericsson further disclose wherein the transmission interval information includes an SSB 20index where an SSB is transmitted in the SSB burst set and is indicated via RRC signaling or RMSI (see pages 1-2, and 4,  SSBs (SS blocks) are transmitted during an SS burst set period, SSBs are indexed on a symbol (time) basis, and an SS block time index is signaled).  

As per claim 24, claim 24 is rejected the same way as claim 19.
As per claim 29, claim 29 is rejected the same way as claim 19.

As per claim 21, Ericsson disclose A method for performing wireless communication by a base station in an unlicensed band (see section 2.3, 2.5, the information about which SSB burst set composition in used is conveyed to the UE in the SS block itself by a base station), the method comprising: 
transmitting configuration information about a synchronization signal block (SSB) burst set in the unlicensed band (see Figs.1-4, pages 2-4, an SSB burst set for an unlicensed operation is defined in an unlicensed frequency band, and information indicating which SSB burst configuration is used is transferred to a UE; and the positions of actually transmitted SSBs are signaled); 
5performing a listen before talk (LBT) for the SSB burst set in the unlicensed band (see section 2.4-2.5, performing a listen before talk (LBT) for the SSB burst set).

Ericsson however does not explicitly disclose receiving information about a transmission interval in which an SSB is transmitted in the SSB burst set based on a result of a listen before talk (LBT) for the unlicensed band; and detecting the SSB in the SSB burst set based on the transmission interval information.

Huawei however disclose transmitting information about a transmission interval in which an SSB is transmitted in the SSB burst set based on a result of the LBT(see pages 1-2, a delay occurs since transmission of SS/PBCH block is blocked due to LBT failure in an unlicensed band, and, when the LBT failure occurs, the transmission of the block is shifted in time domain until LBT succeeds in order to enhance the transmission of the block, and the shifted transmission of the block is constrained within an SS burst set window).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of transmitting information about a transmission interval in which an SSB is transmitted in the SSB burst set based on a result of the LBT, as taught by Huawei, in the system of Ericsson, so as to enable initial access procedure in NR unlicensed band, which 

10The combination of Ericsson and Huawei however does not explicitly disclose wherein the transmission interval information includes information about a cyclic pattern in which an SSB not transmitted at an SSB index where the LBT fails is transmitted after an SSB transmitted at an SSB index where the LBT succeeds, in the SSB burst set.  

Li however disclose wherein transmission interval information includes information about a cyclic pattern in which an SSB not transmitted at an SSB index where the LBT fails is transmitted after an SSB transmitted at an SSB index where the LBT succeeds, in the SSB burst set (see Fig.5, para. 0127, 0131, the possible SSB transmission location may be determined based on the resolution of the offset and may be predefined in the spec or may be configured in the STTC. This assumes SSB 0 is configured to be transmitted at symbol 4 of slot 1. If the offset is the number of SSB locations, the first possible SSB transmission location determined by the offset resolution and iterations of LBT process after the initial LBT failure for SSB 0 is at symbol 8 of slot 0. The second possible SSB transmission location for SSB 0 is at symbol 4 of slot 1, etc. An exemplary embodiment is shown in FIG. 8. The LBT may fail at symbol 3 in slot 0 but succeed at symbol 7 in slot 0. In this scenario, the bundled SSB may be shifted by one SSB location and transmitted. In other words, the SSB 0 is transmitted on the location supposed to transmit for SSB1, the SSB 1 is transmitted on the location supposed to transmit SSB 2, etc. The offset will be the SSB index difference between the schedule SSB index and the actual transmitted SSB index, see also prov623, Fig.5, para. 0123).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein transmission interval information includes information about a cyclic pattern in which an SSB not transmitted at an SSB index where the LBT fails is transmitted after an SSB transmitted at an SSB index where the LBT succeeds, in the SSB burst set, as 

As per claim 26, claim 26 is rejected the same way as claim 1. Ericsson also disclose A UE performing wireless communication in an unlicensed band (see section 2.5, unlicensed operation differentiate from licensed operation because any unlicensed frequency bands are known a priori to the UE {a user equipment (UE) in an unlicensed band}), the UE comprising: a receiver (see section 2.5, UE with a receiver) and a controller (see section 2.5, UE with a CPU/a controller).  

Claims 18, 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson (SS Burst Set Composition, R1-1706008, 03-2017), in view of Huawei (Initial access in NR unlicensed, R1-1805920, 05-2018), in view of Li et al (US Provisional 62/669613 (herein under prov613), and published as US Pub. No.:2021/0051683), and further in view of Samsung (Composite Beam Transmission for SS blocks, R1-1714594).

As per claim 18, the combination of Ericsson and Huawei the method of claim 17.

The combination of Ericsson and Huawei however does not explicitly disclose wherein the cyclic pattern information is configured based on beam configuration information related to the SSB index where the SSB is transmitted.

Samsung however disclose wherein a cyclic pattern information is configured based on beam configuration information related to the SSB index where the SSB is transmitted (see page 1, Table 1, Fig.1(a)-2(b), SS blocks are transmitted using different beam IDs, a beam ID is configured for each SS block index, and a beamforming gain and beam angle are set for each beam ID).

 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the cyclic pattern information is 

As per claim 23, claim 23 is rejected the same way as claim 18.
As per claim 28, claim 28 is rejected the same way as claim 18.

Allowable Subject Matter
Claims 20, 25 and 30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu (US Pub. No.:2021/0014895) – see Fig.6-7, para. 0101, “When the network device and the terminal do not know the sending manner of the first SS Burst Set, the network device further needs to send indication information of the sending manner to the terminal. The indication information of the sending manner is used to indicate the sending manner of the first SS Burst Set. For example, the indication information of the sending manner is used to indicate the network device to use the sending manner shown in FIG. 6A or the sending manner shown in FIG. 6B. Based on this case, after the terminal determines the sending manner of the first SS burst Set, the terminal determines the actual transmission time of the first SS Burst Set based on the configured transmission time of the first SS Burst Set and the first time offset. It is assumed 
Chakraborty (US Pub. No.:2020/0008131) – see para. 0049-0050, “the network 100 may operate over a shared channel, which may include shared frequency bands or unlicensed frequency bands, for example, at about 3.5 gigahertz (GHz), sub-6 GHz or higher frequencies in the mmWav band. In such an embodiment, the BSs 105 and the UEs 115 may be operated by multiple network operating entities. To avoid collisions, the BSs 105 and the UEs 115 may employ a listen-before-talk (LBT) procedure to monitor for transmission opportunity (TXOP) in the shared channel. For example, a BS 105 may perform an LBT in the shared channel. The BS 105 may perform the LBT by measuring signal energy in the channel and determining whether the channel is occupied based on an energy threshold comparison. Alternatively, the BS 105 may perform the LBT by monitoring for a certain predetermined signal (e.g., a preamble) that indicates a reservation in the channel. When the LBT passes, the BS 105 may schedule a UE 115 for communications over the shared channel during the TXOP.”
Zhang et al (US Pub. No.:2019/0174466) - see para. 0054, 0062, 0080, 0084, 0095, 0113-0114, “for each CSI-RS resource, there can be the following configurations to configure its Tx beam: QCL-Info-PeriodicCSI-RS and QCL-Info-aPeriodicReportingTrigger. It should be noted that the QCL-Info-aPeriodicReportingTrigger may also be referred to simply as qcl-Info or the like. The QCL-Info-PeriodicCSI-RS can be used to indicate the Tx beam for periodic CSI-RS resources, and QCL-Info-aPeriodicReportingTrigger can be used to indicate the Tx beam for aperiodic CSI-RS resources. See also para. 0260, Table 16a, quasi co-location (QCL) information applied to the SSB index”.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469